Citation Nr: 1823053	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-02 431	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES
 
1.  Entitlement to service connection for giant bullous emphysema, to include as secondary to service-connected pneumothorax, right apical area and left upper lobe.

2.  Entitlement to service connection for asthma, to include as secondary to giant bullous emphysema and/or service-connected pneumothorax, right apical area and left upper lobe.

3.  Entitlement to service connection for chronic bronchitis, to include as secondary to giant bullous emphysema and/or service-connected pneumothorax, right apical area and left upper lobe.

4.  Entitlement to service connection for sinus tachycardia, to include as secondary to giant bullous emphysema and/or service-connected pneumothorax, right apical area and left upper lobe.



REMAND

The Veteran served on active duty from January 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned in April 2016.  In November 2016, the Board remanded this matter for further evidentiary development.

Pursuant to the November 2016 Board remand, an opinion was to be obtained regarding whether the Veteran's service-connected pneumothorax, right apical area and left upper lobe aggravated her giant bullous emphysema.  The January 2017 VA examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reasoned that the clinical findings did not support that the Veteran's bullous emphysema was present prior to or during her active duty and therefore, there was no basis for aggravation.  The Board finds this opinion to be inadequate as the examiner does not adequately address the issue of secondary service connection.  He relies on the wrong legal standard in his opinion.  The proper standard for secondary service connection is simply aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (in the context of secondary service connection, aggravation means "any increase in disability," and is distinguished from the more specific definition of aggravation of a pre-existing disease during service as defined in 38 U.S.C. § 1153).  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion which properly addresses secondary service connection and provides a thorough rationale for all opinions reached.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regards to the Veteran's claimed asthma, an opinion was to be obtained regarding direct service connection given the nature of the claim and the respiratory issues noted in the Veteran's service treatment records.  The January 2017 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that review of the clinical documents do not support that the Veteran had a diagnosis or findings of asthma during active duty; therefore, there is no basis for direct service connection for asthma.  The Board finds this opinion to be inadequate as it does not take into account the Veteran's in-service respiratory issues.  Furthermore, a lack of contemporaneous service treatment records diagnosing the condition does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

An opinion was also to be obtained regarding whether the Veteran's service-connected pneumothorax, right apical area and left upper lobe aggravated her asthma.  The January 2017 VA examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reasoned that the clinical documents did not support that the Veteran had a diagnosis or findings consistent with asthma prior to or during active duty; therefore there was no basis for the service-connected condition of spontaneous pneumothoraxes causing aggravation of asthma.  Similarly to the issue above, the Board finds this opinion to be inadequate as the examiner does not adequately address the issue of secondary service connection.  He relies on the wrong legal standard in his opinion.  See Allen, 7 Vet. App. at 439, 448.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion which properly addresses secondary service connection and provides a thorough rationale for all opinions reached.  See Stegall, 11 Vet. App. at 268.

With regards to the Veteran's claim for chronic bronchitis, an opinion was to be obtained regarding direct service connection given the nature of the claim and the respiratory issues noted in the Veteran's service treatment records.  The January 2017 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that review of the clinical documents do not support that the Veteran had a diagnosis or findings of chronic bronchitis during active duty; therefore, there is no basis for direct service connection for chronic bronchitis.  Similarly to the issue above, the Board finds this opinion to be inadequate as it does not take into account the Veteran's in-service respiratory issues.  Furthermore, as noted above, a lack of contemporaneous service treatment records diagnosing the claimed condition does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1331, 1337. 

An opinion was also to be obtained regarding whether the Veteran's service-connected pneumothorax, right apical area and left upper lobe aggravated her chronic bronchitis.  The January 2017 VA examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reasoned that review of clinical documents do not support that the Veteran had a diagnosis of or findings consistent with chronic bronchitis prior to or during active duty and therefore, there was no basis for the service-connected condition of spontaneous pneumothoraxes causing aggravation of chronic bronchitis.  Similarly to the issue above, the Board finds this opinion to be inadequate as the examiner does not adequately address the issue of secondary service connection.  He relies on the wrong legal standard in his opinion.  See Allen, 7 Vet. App. at 439, 448.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion which properly addresses secondary service connection and provides a thorough rationale for all opinions reached.  See Stegall, 11 Vet. App. at 268.

Additionally, in response to an August 2017 supplemental statement of the case (SSOC), the Veteran submitted a September 2017 statement in support of her claims.  In particular, the Veteran asserted that she developed pulmonary complications, to include asthma and chronic bronchitis, which were caused by an August 1998 left lateral thoracotomy with bleb resection surgery on her service-connected pneumothorax, right apical area and left upper lobe.  As noted by the Veteran's representative in a February 2018 Appellant's Brief, a VA opinion regarding this theory of entitlement has not been obtained.  Therefore, the Board finds that remand is also warranted for a medical opinion.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).

Lastly, as noted by the Veteran's representative in the February 2018 Appellant's Brief, the Veteran's claims were remanded by the Board in November 2016 to obtain, in part, outstanding service treatment records at Walter Reed Medical Center.  A request for such records was made in February, March, and April 2017.  Subsequently, in a May 2017 response from the Defense Health Agency, VA was notified that not only were there no records available for the Veteran in their system, but also inpatient, outpatient, and surgery records are retired to the National Personnel Record Center (NPRC) after five years of no activity.  Since this May 2017 response from the Defense Health Agency, there has been no attempt to retrieve any outstanding treatment records from the Walter Reed Medical Center and the Veteran was issued the August 2017 SSOC.  Moreover, in providing an opinion regarding whether the Veteran's giant bullous emphysema was related to service, the examiner noted the Veteran's report that she was seen by a chest surgeon at the Walter Reed hospital at the time of the initial pneumothorax in1977 and was told that she had tiny blebs at the top of her lungs that could be treated by "sand papering the top of her lungs."  Following review of the Veteran's claims file, the examiner stated that the available clinical evidence does not indicate that the Veteran had giant bullous emphysema in service, but stated that based on the history provided by the Veteran, records from Walter Reed Medical Center "may contain clarifying information if they can be located for review."  Based on the foregoing, the Board finds remand is necessary to request any retired Walter Reed Medical Center records located at the NPRC.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make all efforts to obtain and associate with the record copies of any retired Walter Reed Medical Center records available at the National Personnel Record Center.  If these records do not exist or are unavailable, a negative response is required.

2. Thereafter, obtain an opinion from an examiner other than the examiner who provided the January 2017 VA examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner must address the following:

(a) Is it at least as likely as not (a degree of probability of 50 percent or more) that any of the claimed disabilities are the result of any incident in service, to include the Veteran's noted respiratory issues?

The examiner is reminded that the lack of contemporaneous medical records diagnosing the condition in service is not by itself sufficient to support a negative etiology opinion; rather, the examiner must address whether it is at least as likely as not that any of the respiratory issues manifested in service are related to any of the Veteran's current respiratory disabilities.

(b) For any claimed disability found not to be the result of disease or injury in service, is at least as likely as not that such disability is caused or aggravated by a service-connected disability, to include any of the claimed disabilities that are found to be related to service or to be caused or aggravated by a service-connected disability?  The opinion must address both causation and aggravation in the context of secondary service connection to be deemed adequate.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must also address the following: 

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma and/or chronic bronchitis is caused by the August 1998 left lateral thoracotomy with bleb resection surgery on her service-connected pneumothorax, right apical area and left upper lobe? 

(d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma and/or chronic bronchitis is aggravated by the August 1998 left lateral thoracotomy with bleb resection surgery on her service-connected pneumothorax, right apical area and left upper lobe? 

The examination report must include a complete rationale for the opinion provided.  

3. Readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

